DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 2/7/2022 is acknowledged.  In lieu of applicant’s amendments, the lack of unity is withdrawn and all method claims are rejoined.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 17-32 are examined on the merits.  Claims 20-24, 26-29 and 32
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19, 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inducing an immune response against classical swine fever virus, does not reasonably provide enablement for preventing classical swine fever virus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
	Nature of the invention/Breadth of the claims.  The claims are drawn to a method of preventing classical swine fever by administering to a subject in need thereof a composition comprising a classical swine fever antigen E2 fused to a porcine Fc fragment consisting of the amino acid sequence of SEQ ID NO: 4. The claims are also drawn to a vaccine for preventing classical swine fever which comprises a classical swine fever antigen E2 fused to a porcine Fc fragment consisting of the amino acid sequence of SEQ ID NO: 4.  
	State of the prior art/Predictability of the art.  The prior art (Madera et al., J Vet Sci, 2018, Vol. 19, No. 3, pages 393-405) related to classical swine fever virus E2 based vaccines were successful at reducing CSF symptoms post vaccination and following challenge. [see abstract]  However, Madera et al. did not observe prevention of classical swine fever.   
	Working examples. No working examples are disclosed in the specification in which classical swine fever was prevented by administering a composition comprising a classical swine fever antigen E2 fused to a porcine Fc fragment consisting of the amino acid sequence of SEQ ID NO: 4.
	Guidance in the specification. The specification provides guidance towards preventing classical swine fever by administering a classical swine fever antigen E2 fused to a porcine Fc fragment consisting of the amino acid sequence of SEQ ID NO: 4.
	Amount of experimentation necessary.  Additional research is required in order to determine how effective a classical swine fever antigen E2 fused to a porcine Fc fragment consisting of the amino acid sequence of SEQ ID NO: 4 is at preventing classical swine fever in a subject.
	For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  


Claim Objections
Claim 25 is objected to because of the following informalities:  the amino acid sequence of HDEL is presented without a SEQ ID NO:.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648